485 S.W.2d 553 (1972)
Joe Barron "Jo Jo" JACKSON, Appellant,
v.
The STATE of Texas, Appellee.
No. 45855.
Court of Criminal Appeals of Texas.
October 18, 1972.
R. V. Hebisen, Houston, for appellant.
Carol S. Vance, Dist. Atty., James C. Brough and Bert Graham, Asst. Dist. Attys., Houston, Jim D. Vollers, State's Atty. and Robert A. Huttash, Asst. State's Atty., Austin, for the State.

OPINION
DALLY, Commissioner.
The conviction is for the sale of heroin; the punishment assessed, twelve years imprisonment.
The indigent appellant, who was represented in the trial court and on this appeal by appointed counsel, was found guilty by the trial court upon his plea of guilty.
The appellant's counsel has filed a brief concluding that: "The record reflects no reversible error and there are no points of error upon which an appeal can be predicated."
The record reflects that the appellant and his counsel appeared before the trial court, at which time the appellant was presented with a copy of the appellate brief and he was informed of his right to file a supplemental brief in his own behalf and of his right to the use of a copy of the trial record. The appellant has not filed a brief in his own behalf.
We find a compliance with the requirements of Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967) and Gainous v. State, 436 S.W.2d 137 (Tex. Cr.App.1969).
The record before us has been examined and we find that the appeal is frivolous.
The judgment is affirmed.
Opinion approved by the Court.